Citation Nr: 1721775	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating for bilateral plantar fasciitis currently evaluated as 30 percent disabling, to include the issue of entitlement to a compensable evaluation for left foot and right foot plantar fasciitis, each separately evaluated as non-compensable prior to February 29, 2016.

2. Entitlement to an initial rating in excess of 10 percent disabling for dry eye syndrome, secondary to Lasik surgery.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from August 1983 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). The Veteran was afforded VA examinations in June 2009 and February 2016.

In June 2016, the Veteran submitted a letter from himself and his wife regarding an "appeal for hearing loss" and stated in other communications that he had an October 2011 audiogram to add to his claim file. To date, this informal claim has not been addressed by the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.





REMAND

These issues were before the Board in September 2014 at which time the claims were remanded for further development. The RO was requested to obtain relevant VA examinations and to associate records of the Veteran's treatment for plantar fasciitis since December 2011 and dry eye syndrome since September 2012 with the claims file. The Veteran underwent a VA examination for his foot disability and a VA examination for his dry eye syndrome in February 2016. An addendum medical opinion for each examination was obtained in May 2016, as well. 

In June 2016, the RO prepared a request for medical treatment records from Walter Reed National Military Medical Center and Dr. Milman Family Practice Clinic (which appears to be a facility within Walter Reed) for the appropriate timeframes. This request does not appear to have been further processed, and as such, the sought after records have not been associated with the file.  Further action to obtain the requested records should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  With any further necessary assistance from the Veteran, attempt to obtain and associate with the file, the relevant records of his treatment from Walter Reed National Military Medical Center and Dr. Milman Family Practice Clinic for plantar fasciitis since December 2011 and dry eye syndrome since September 2012. All responses to VA's requests for evidence should be documented in the claims file.

2.  After any further development as may become indicated is accomplished, re-adjudicate the claims.  If a benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






